Appeals from the Supreme Court of Pennsylvania.

Per Curiam:

The motion of the appellees to dismiss the appeals is granted and the appeals are dismissed (1) for the want of a properly presented federal question, Godchaux Co. v. Estopinal, 251 U. S. 179; Rooker v. Fidelity Trust Co., 261 U. S. 114, 117; Mississippi Central R. Co. v. Aultman, 296 U. S. 537; and (2) for the reason that the judgments sought herein to be reviewed are based upon a non-federal ground adequate to support them, Henderson Bridge Co. v. Henderson City, 141 U. S. 679, 688; McCoy v. Shaw, 277 U. S. 302, 303; Southern Nebraska Power Co. v. Nebraska, 299 U. S. 520.
Reported below: 325 Pa. 373; 190 Atl. 650.